DETAILED ACTION
This Office Action is in response to Application filed on 23 Ma7 2019.
Claims 1-21 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al., U.S. Patent App. Pub. 2016/0085649, hereinafter referred to as “Matthews”.

Referring to claim 1, Matthews discloses a method for repairing a disk drive of a computer, such as a server, at the time of booting (See paragraph 0005, 0010, and 12; claim 1).  This is interpreted as a method comprising, during a boot of an information handling system.
Matthews discloses detecting an error on the disk drive and determining if it is a soft error for an uncorrectable read error (See paragraphs 0006, 0012-0013).  Matthews discloses this occurs prior to the operating system starting, therefore it is not visible to the operating system (See paragraph 0010).  This is interpreted as detecting a soft failure associated with a read request to storage media of the information handling system wherein the soft failure is not visible to an operating system of the information handling system.
Matthews discloses failed sectors are overwritten (See paragraph 0018).  Matthews also teaches the operating system is copied back to the partition of the disk drive, thus the sectors that filed are rewritten with operating system code (See paragraph 0019).  This is interpreted as in response to detecting the soft failure, rewriting a sector of the storage media affected by the soft failure to correct the soft failure.

Referring to claim 3, Matthews discloses the disk self-test is part of the BIOS (See paragraph 0023).  This is interpreted as wherein the method is performed by a basic input/output system of the information handling system.

Referring to claim 8, Matthews discloses a computer such as a server (See paragraph 0005).  This is interpreted an information handling system comprising.
Matthews discloses the system has a processor (See paragraph 0028).  This interpreted as a processor.
Matthews discloses disk self-test tool that is part of the BIOS (See paragraph 0023).  Matthews discloses booting and running the BIOS firmware (See paragraph 0011).  This is interpreted as a failure analysis module comprising a program of instructions, the failure analysis module configured to, when read and executed by the processor during a boot of the information handling system:
Matthews discloses detecting an error on the disk drive and determining if it is a soft error for an uncorrectable read error (See paragraphs 0006, 0012-0013).  Matthews discloses this occurs prior to the operating system starting, therefore it is not visible to the operating system (See paragraph 0010).  This is interpreted as detect a soft failure associated with a read request to storage media of the information handling system wherein the soft failure is not visible to an operating system of the information handling system.
Matthews discloses failed sectors are overwritten (See paragraph 0018).  Matthews also teaches the operating system is copied back to the partition of the disk drive, thus the sectors that filed are rewritten with operating system code (See paragraph 0019).  This is interpreted as in response to detecting the soft failure, rewrite a sector of the storage media affected by the soft failure to correct the soft failure.

Referring to claim 10, Matthews discloses the disk self-test is part of the BIOS (See paragraph 0023).  This is interpreted as wherein the failure analysis module is implemented by a basic input/output system of the information handling system.

Referring to claim 15, Matthews discloses a computer-readable medium (See paragraphs 0028-0030).  This is interpreted as an article of manufacture comprising.
Matthews discloses a computer-readable storage medium (See paragraphs 0028-0030).  This is interpreted as a non-transitory computer-readable medium.
Matthews discloses the computer readable storage medium containing a program and the system including a processor (See paragraphs 0028-0030).  This is interpreted as computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to, in an information handling system.
Matthews discloses detecting an error on the disk drive and determining if it is a soft error for an uncorrectable read error (See paragraphs 0006, 0012-0013).  Matthews discloses this occurs prior to the operating system starting, therefore it is not visible to the operating system (See paragraph 0010).  This is interpreted as detect a soft failure associated with a read request to storage media of the information handling system wherein the soft failure is not visible to an operating system of the information handling system.
Matthews discloses failed sectors are overwritten (See paragraph 0018).  Matthews also teaches the operating system is copied back to the partition of the disk drive, thus the sectors that filed are rewritten with operating system code (See 

Referring to claim 17, Matthews discloses the disk self-test is part of the BIOS (See paragraph 0023).  This is interpreted as wherein the instructions are implemented by a basic input/output system of the information handling system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Kitazawa et al., U.S. Patent App. Pub. 2015/0378627, hereinafter referred to as “Kitazawa”.

Referring to claim 4, Matthew discloses all the limitations (See rejection of claim 1) except for wherein the method is performed by a filter driver of the operating system.
Kitazawa discloses a storage server that uses a filter driver to respond to errors (See Kitazawa, paragraph 0133).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the use of dealing with an error via filter driver of 

Referring to claim 11, Matthew discloses all the limitations (See rejection of claim 8) except for wherein the failure analysis module is implemented by a filter driver of the operating system.
Kitazawa discloses a storage server that uses a filter driver to respond to errors (See Kitazawa, paragraph 0133).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the use of dealing with an error via filter driver of Kitazawa with the fixing a soft error of disk drive of Matthews.  This would have been obvious to do because filter driver provides a method to notify the user of an error (See Kitazawa, paragraph 0133).

Referring to claim 18, Matthew discloses all the limitations (See rejection of claim 15) except for wherein the instructions are implemented by a filter driver of the operating system.
Kitazawa discloses a storage server that uses a filter driver to respond to errors (See Kitazawa, paragraph 0133).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the use of dealing with an error via filter driver of Kitazawa with the fixing a soft error of disk drive of Matthews.  This would have been .

Allowable Subject Matter
Claims 2, 5-7, 9, 12-13, 16, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,229,796 to Ma et al.
- Determining disk failure indicator to predict future disk failures
U.S. Patent App. Pub. 2005/0149781 to Lempel et al.
-Soft error handling with error recovery memory
U.S. Patent App. Pub. 2016/0124788 to Jacoby et al.
-Detection of soft errors on a hard drive
	U.S. Patent App. Pub. 2017/0091028 to Golan et al.
	- Error correction based on historical bit error data
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.